Citation Nr: 1215461	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-37 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service connected post-operative residuals of a stab wound and mid-rectus surgical incision of the abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge in May 2010, and a transcript of this hearing is of record.  

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA) and to afford the Veteran a new VA examination.  The action specified in the July 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2011, the Veteran submitted additional evidence and argument, but waived RO review.  


FINDING OF FACT

The Veteran's post-operative residuals of a stab wound and mid-rectus surgical incision of the abdomen do not cause partial obstruction manifested by delayed motility of barium meal with regular episodes of severe colic distension, nausea, vomiting, and pain; do not require the use of a support belt; and do not cause persistent recurrent episgatric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm or shoulder pain, productive of considerable impairment of health.  Additionally, there is no evidence that the Veteran's in-service stab wound and subsequent surgery resulted in any injury to his vital organs or to his abdominal muscles.

CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for service connected residuals of a stab wound and mid-rectus surgical incision of the abdomen.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. Part 4, including §§ 3.400, 4.7, 4.114 and Diagnostic Code 7301 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Here, the Veteran is seeking entitlement to a disability rating in excess of 10 percent for residuals of a stab wound to the lower abdomen and subsequent exploratory laparotomy he received in service.  

Service connection was originally granted for this disability effective October 1980, and the Veteran was assigned an initial 10 percent disability rating.  The April 1983 rating decision noted complaints of pain in the area of the stab wound, trouble lifting things due to the scars on his abdomen, and some tenderness of the surgical scar.  

In July 2006, the Veteran submitted a claim for a higher disability rating.  

The Veteran underwent a surgical procedure to remove a granuloma umbilicus in December 2006 and to repair an incisional hernia in June 2007.  Both the granuloma umbilicus and the incisional hernia were determined to be related to the Veteran's stab wound and subsequent surgery, so the RO assigned temporary total (100 percent) disability ratings based on surgical or other treatment necessitating convalescence from December 2006 to February 2007 and from June 2007 to August 2007.  

After these periods, the Veteran's disability rating was returned to 10 percent.  The Veteran does not appear to be disputing the assignment of the total disability ratings in December 2006 and June 2007, but rather is seeking a higher disability rating for all remaining periods on appeal.  

A July 2006 VA treatment note shows that the Veteran complained of itching along the scar from his exploratory abdominal surgery in service and admitted that when he gets nervous, he tends to pick at the scar, occasionally causing it to bleed.  The Veteran was observed to have a well healed right lower quadrant scar and a well healed ventral scar extending below the umbilicus where there was a 0.5cm dry white scab with no surrounding erythema, drainage, open areas, streaking, or tenderness.  

At a September 2006 VA examination of his scars, the Veteran complained of sensitivity of his scars, but denied any gastrointestinal complaints or herniation.  Examination of the Veteran's abdomen revealed a 12 inch scar in the midline of his abdomen extending from the xiphoid process to below the umbilicus from the surgical incision and a two inch scar lateral to the umbilicus on the right side from the stab wound.  The scars were well-healed and there is no sensitivity or painful examination on deep palpation.  The examiner noted that in reviewing the notes of the Veteran's in-service operation, there was no evidence of any injury to the abdominal organs.  

In September 2006, the Veteran was also afforded a VA examination for the stomach, duodenum and peritoneal lesions.  The Veteran described a history of superficial infections and scabbing of his scars, at least partially due to the Veteran's tendency to pick at his scars.  He also complained of back pain, which he believed was aggravated by his abdominal injuries, as he has been unable to strengthen his abdominal muscles following his stab wound and subsequent surgery.  He denied any difficulty eating, vomiting, indigestion, diarrhea, or constipation, ulcers, gastrointestinal bleeding, anemia, or changes in weight over the past thirty years.  He did report heartburn of approximately three months duration with some relief from medication, but this appeared to be related to his use of ibuprofen daily.  

On examination, the examiner found a small 3x4 cm hernia in the mid right lower abdomen secondary to the Veteran's stab wound and a large mid ventral scar with a 0.5cm rough and keratotic lesion within the larger scar.  There were no signs of erythema or infection.  The examiner opined that the Veteran's back pain was likely exacerbated by weakened abdominal wall muscles status post abdominal surgery.  

As noted above, in December 2006, a small section of hyperkeratoric skin was removed from the Veteran's stab wound incision and in June 2007 he underwent surgery to repair an incisional hernia at the site of his stab wound.  It appears from VA treatment records that the procedures were performed without complications and that the Veteran made a full recovery.  

In May 2010, the Veteran testified at his hearing before the undersigned Veterans Law Judge that he experiences constant abdominal/episgastric discomfort related to his in-service injuries and recent hernia repair, which he described as a chafing or burning sensation.  He also complained that since his hernia repair, he has had frequent loose stool.  He felt that the pain worsened with movement, particularly bending, and that his abdominal muscles were weakened, but when questioned, he denied any damage to any of his abdominal muscles.  

In September 2010, the Veteran was afforded another VA examination.  He complained of pain in his incision which comes and goes and difficulty bending over.  The Veteran also complained of frequent and irregular bowel movements.  He denied nausea, vomiting, constipation, indigestion, heartburn, regurgitation, jaundice, or abdominal mass or swelling.  No tenderness or skin breakdown was observed on examination of the Veteran's abdominal scars.  One end of his hernia scar was observed to be slightly reddened.  There was no evidence of a current hernia or abdominal guarding.  

The VA examiner concluded that the Veteran's disability had no effect on the Veteran's occupational functioning and no effect on his daily activities except that he experiences discomfort bending over, providing highly probative evidence against this claim.  

The Veteran's post-operative residuals of a stab wound and exploratory abdominal surgery are currently rated by analogy under Diagnostic Code 7301, which rates adhesions of the peritoneum.

Under Diagnostic Code 7301, mild adhesions of peritoneum are rated as non-compensable (zero percent).  Moderate adhesions of peritoneum, characterized pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  Moderately severe adhesions of peritoneum, characterized by partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, are rated 30 percent disabling.  Severe adhesions of peritoneum, with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  This is the maximum rating available under Diagnostic Code 7301.  A Note to Diagnostic Code 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114 (2011). 

Here, the Board finds that the Veteran does not meet the criteria for a higher disability rating under Diagnostic Code 7301.  While the residuals of the Veteran's abdominal incisions cause pain, particularly with movement, and possibly diarrhea, though this is not clear, there is no evidence that the Veteran's disability results in partial obstruction manifested by delayed motility of barium meal, as requirement for the next highest rating.  

However, the Board has considered whether the Veteran's disability might be rated under another diagnostic code.  Under Diagnostic Code 5324, rupture of the diaphragm, with herniation, is rated under Diagnostic Code 7346, which rates hiatal hernias.  

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

The Board has considered whether a 30 percent disability rating under this diagnostic code would be warranted for the Veteran's residuals of a stab wound and subsequent surgical incision, as well as his more recent incisional hernia; however, even assuming that the Veteran's reports of abdominal pain could be considered epigastric distress, there is no evidence he has ever complained of dysphagia or regurgitation and more importantly, there is no evidence that the Veteran's disability is "productive of considerable impairment of health" and significant evidence against such a finding.  

While the Veteran's disability causes him discomfort, there no damage to his internal organs or muscles or any evidence that his disability impairs his overall health.  Indeed, the September 2010 VA examiner concluded that the Veteran's disability had no effect on the Veteran's occupational functioning and no effect on his daily activities except that he experiences discomfort bending over.  To the extent the Veteran's pain could be considered to impair the Veteran's mental health, he is already service connected for posttraumatic stress disorder secondary to his stabbing in service and has been compensated for this aspect of his disability under a separate diagnostic code.  

In sum, the Board finds that Diagnostic Code 7346 is not appropriate for rating the Veteran's disability as the symptoms described in the rating schedule are inconsistent with those the Veteran experiences.  

The Board has also considered whether the Veteran could be rated under Diagnostic Code 7339, which rates ventral hernia, as the Veteran briefly suffered from an incisional hernia secondary to his stab wound which was repaired in June 2007.  

Under DC 7339, a ventral hernia warrants a 20 percent rating for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large hernia, not well supported by belt under ordinary conditions.  A 100 percent rating is warranted for a massive, persistent hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

While the Veteran's disability has resulted in complaints that his abdominal muscles have weakened, there is nothing in the record to indicate that the Veteran's incisional hernia required a supporting belt.  Accordingly, a 20 percent disability rating is not warranted under Diagnostic Code 7339.

The Board has reviewed the remaining codes for rating disabilities of the digestive system, but can find no other diagnostic code that more closely approximates the Veteran's symptomotology than Diagnostic Code 7301.  The Board has also considered a rating under the diagnostic codes for rating muscle group injuries, but the Veteran has denied any damage to his abdominal muscles.  

A separate rating for the Veteran's scars is also not available in this appeal because neither scar meets the regulatory criteria for rating a scar under the regulations in force for rating scars when the Veteran filed his claim for increase in 2006.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).  Under the former criteria for rating scars, to warrant a compensable disability rating, scars other than the face, neck, or head needed to be deep or cause limited motion and exceed at least 39 sq. cm. (6 sq. in.); be superficial and not cause limited motion and exceed 929 sq.cm. (144 sq. in); be superficial and unstable; or be superficial and painful on examination.  The Veteran's scars do not meet this criteria.  The amended schedule applies to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708  (Sept. 23, 2008).  A veteran whom VA rated before such date may request review under these clarified rating criteria, but here the Veteran has never requested review under the amended scar rating criteria.

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

The Board has carefully considered the Veteran's complaints that his disability causes significant pain that interferes with his daily life, but must find the evidence taken as a whole does not support a higher disability rating.  Beyond the Veteran's subjective complaints of discomfort, there is no objective evidence of any injury to the Veteran's internal organs or his muscles.  The Veteran's scars are well healed and non-tender and to the extent his injuries have caused him emotional distress, the Veteran has been compensated for this in a separate disability rating.  

To the extent the Veteran's pain and restricted motion interference with his daily activities, his disability is adequately rated under Diagnostic Code 7301, which contemplates his complaints of painful movements and minor gastrointestinal complaints.  The Board notes that the intent of VA service connected compensation is to compensate a Veteran for occupational and social impairment due to disabilities incurred in service.  Here, any occupational or social impairment due to the Veteran's residuals of his stab wound and surgical incision appears minimal at best.  

In conclusion, the Board has determined that a disability rating in excess of 10 percent is not warranted for the Veteran's service connected post operative residuals of a stab wound and mid rectus surgical incision of the abdomen for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2006.  This letter informed the Veteran of what evidence is required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's VA treatment records and records from the Social Security Administration.  The Veteran was provided an opportunity to set forth his contentions during the May 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in September 2006 and September 2010.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


